Case 1:21-cv-03154-RA Document 12 Filed 04/15/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
GRAN SABANA CORPORATION N.V.,
No: 21-CV-3154
Plaintiff,
Vv. AFFIDAVIT OF SERVICE
MITCHELL H. KOSSOFF,
Defendant.
x
State of New York, )
)
County of New York ) SS:

Karl Rowe, being duly sworn, deposes and says that he is not a party to the above action, is over 18 years of
age, and resides in the State of New York.

On April 15, 2021, at approximately 9:05 am, deponent served the signed ORDER TO SHOW CAUSE FOR
TEMPORARY RESTRAINING ORDER, PRELIMINARY INJUNCTION, AND EXPEDITED
DISCOVERY, in connection with the above-captioned action, upon Mitchell H. Kossoff @ 254 East 58"
Street (Apt. #25A) — New York, N.Y. 10022-1357, by a delivering true and correct copy of the
aforementioned document to Mr. Fausto (Doorman). Deponent asked permission from Mr. Fausto to allow
him (deponent) access to Mr. Kossoff’s apartment, so deponent could then serve the aforementioned
document upon Mr. Kossoff directly and personally. Mr. Fausto denied deponent access to Mr. Kossoff’s
apartment. Deponent asked Mr. Fausto if any family member of Mr. Kossoff was currently residing or visiting
Mr. Kossoff’s apartment. Mr. Fausto told deponent that nobody was present at Mr. Kossoff’s apartment.
Deponent then handed the aforementioned document to Mr. Fausto and instructed Mr. Fausto to give the
aforementioned document to Mr. Kossoff when he saw Mr. Kossoff next time. Mr. Fausto asked deponent if
the aforementioned document was a legal document, in which deponent answered in the affirmative. Mr.
Fausto then place the aforementioned document on his desk without any further discussion.

On April 15, 2021, deponent followed-up by depositing a true and correct copy of the aforementioned
document in an envelope marked “Personal and Confidential”, addressed to Mitchell H. Kossoff @ 254
East 58 Street (Apt. #25A) — New York, N.Y. 10022-1357 then mailed the aforementioned envelope, via
First-Class mail, in a United States Postal Service mailbox located in New York County, State of New York.

Mr. Fausto’s approximate physical description is:

Skin Color: Tan

Gender: Male

Hair Color: Grey

Eye Color: Brown (Wore Glasses)
Height: 5’ T? — 5’ 8”

Weight: 140 lbs.

Age: 55 - 65 years old

Other: Hispanic
Case 1:21-cv-03154-RA Document 12 Filed 04/15/21 Page 2 of 2

Sworn to before me on this

_SthDay of April 2021 Karl Rowe

Pr DIVAN PERVEZ

ay” , — NOTARY PUBLIC STATE OF NEW
otary Public NEW YORK “ns
LIC. #01PE6395817
COMM. EXP, 08/05/2023
